IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
T.W., FATHER OF A.M., Minor
Child,                               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1598

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed January 9, 2017.

An appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

Randall A. Werre, Werre Law Firm, P.A., Milton, for Appellant.

Dwight O. Slater, Department of Children & Families, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.